DETAILED ACTION
Formal Matters
Claims 1-10 and 12-15 are cancelled.  Claims 11 and 16-24 are pending and under examination.  

Priority
The instant application is a national stage entry of PCT/EP2018/072159 filed on 8/16/2018, which claims priority from European application EP17186559.5 filed on 8/17/2017. 

Rejections Withdrawn
	The rejection under USC 102(a)(1) over Arnold is withdrawn per applicant’s amendment and arguments. Namely, Arnold’s example formulations have other excipients.  
	The rejection under USC 102(a)(1) over Rampal is withdrawn per applicant’s amendment and arguments.  Rampal provides for solid formulations with more than one excipient.  
	The rejection under USC 102(a)(1) over Kesharwani is withdrawn per applicant’s amendment and arguments.  
	The rejection under USC 102(a)(1) over Murpani is withdrawn per applicant’s amendment and arguments.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Maintained Rejection – Modified As Necessitated by Amendment to the Claims
Claims 11 and 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold US 2009/0074872.  
EPO is particularly defined by the applicant on page 5 of the instant specification.  
Applicant defines low molecular weight compound as a small molecule (Molecular weight of 100 g/mol to 3000 g/mol).  
Arnold teaches stable fenofibrate (mol wt of 360) suspensions with particle sequestrant (abstract and claim 1 of Arnold).  Arnold provides for the chemical name of fenofibrate and that it is poorly water soluble (paragraphs 3 and 4 and paragraph 30).  Arnold teaches active agent (fenofibrate) with Eudragit EPO as the particle sequestrant (paragraph 90).  Arnold teaches various dosage forms including tablets, capsules, injections, liquids, suspensions, emulsions and others (paragraph 33).  Examples 3-5 are suspensions with EPO and fenofibrate.  Other excipients like sodium phosphate monobasic monohydrate Table 1 provide for a tablet with magnesium stearate, croscarmelose sodium, dibasic calcium phosphate, sodium phosphate monobasic monohydrate, 8.53% of fenofibrate, and 1.36% of EPO.  Fenofibrate is a neutral and lipophilic compound that has a low molecular weight. An oral dosage form is taught (paragraphs 26 and 29).  Paragraph 83 and 84 indicate that the composition can be redispersed in biorelevant aqueous media like aqueous electrolyte solutions with biorelevant pH that can be from 4 to 6.  Electrolyte solutions are taught in paragraphs 85-88.  Paragraph 81 provides for concentrations of fenofibrate and particle sequestrant (EPO).  It is noted in paragraph 81 that “a fenofibrate nanoparticle suspension consists essentially of an aqueous particle sequestrant solution having dispersed therein fenofibrate nanoparticles”.  Note that as the instant claims indicate lipophilic, basic or neutral, low molecular weight active 
In regards to the kit with the preparation and the instruction for how to prepare and administer the pharmaceutical preparation, the instructions merely instruct the user on the use of the preparation (see MPEP 2111.05 I B “Additionally, where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864.”).  Since the reference teaches the preparation of claim 11, it reads on the kit with that preparation.  
Arnold does not provide in an example, the use of a pharmaceutical ingredient that is basic and positively charged.  However, Arnold teaches other water insoluble pharmaceutical ingredients including amlodipine besylate (MW 409) (a lipophilic, basic, cationic, low molecular weight drug; note that it is in salt form, which requires the amlodipine to be with positive charge) (paragraph 28).  Thus, Arnold allows for a variety of drugs with various charges in its 
It is noted that lipophilic, basic, positively charged, low molecular weight pharmaceutical ingredients is a subgenus of pharmaceutical ingredients that includes numerous commonly used drugs with such characteristics. 
One of ordinary skill in the art at the time of instant filing would have included lipophilic (substantially water insoluble), basic, positively charged, low molecular weight compounds in formulations of Arnold if they provide a desired effect to the composition, especially as Arnold provides for a variety of drugs including those that would be basic and positively charged.  Arnold also provides for making a liquid aqueous solution of particle sequestrant compounds like EPO and fenofibrate (while also listing other lipophilic drugs). Thus, the teachings of Arnold allow one of ordinary skill in the art at the time of instant filing to produce formulations of the instant claims with a reasonable expectation of success.  

Response to Applicant’s Arguments over the Rejection under USC 103 over Arnold
	Applicant argues that Arnold provides for fenofibrate nanoparticles and Arnold does not provide for altering them into a liquid aqueous solution.  The examiner disagrees.  Arnold provides for aqueous solutions of sequestrant (EPO) mixed with fenofibrate (an active agent).  Arnold also allows for the addition of other pharmaceutical agents that are lipophilic including other neutral agents and basic agents (agents having an amine group).  Thus, use of other 
	Thus, this rejection is maintained.  

Conclusion
No claims are allowed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK V STEVENS/Primary Examiner, Art Unit 1613